DETAILED ACTION
The communication dated 12/30/20 has been entered and fully considered
Claim 1 has been amended.  Claims 1-15 are pending.  Claims 13-15 are withdrawn.

Election/Restrictions
The examiner maintains the restriction as all the limitations of claim 1 are taught by the prior art and therefore there is no special technical feature. 

Response to Amendment
The amendments to the claim do not overcome the 103 rejections in the previous office action.

Response to Arguments
The applicant argues that Troop fails to disclose a first heater configured to heat a pre-form by heat transfer from a tool upon which plies for the pre-form are laid-up.
The examiner argues that the rejection cites that Troop teaches the second heater, which is used to heat the pre-form on the side opposite the tool. The secondary reference Khan is used to remedy the deficiencies of Troop, and Khan teaches the first heater in the tool to heat the pre-form.  

The applicant argues that Khan does not disclose heating plies of the pre-form during a lay-up procedure during lay-up of the plies as claimed, but rather Khan teaches heating during the debulking/consolidation procedure. Additionally, the applicant argues that Khan does not suggest using two different heating phases as claimed.
The examiner argues one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Khan is used in combination with Troop and this combination suggests heating during a lay-up process and not just for debulking/consolidation.

The applicant argues that there would be no motivation to combine the references because Khan only discloses heating after or in between laying up plies to consolidate the stack.
The examiner argues that Khan does suggest this limitation as the examiner interprets this as still heating “during lay-up of the plies,” and this instant claim limitation does not necessarily require heating during each individual ply.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Troop (EP 2623301), hereinafter Troop, in view of Khan (US 2014/0110875), hereinafter Khan.
Regarding claim 1, a method of manufacturing a composite component, the method comprising laying-up a plurality of successive plies of composite material on a tool (consolidation device 100 dispenses composite material 114 onto a surface 116 of a mold 118, [0053]-[0055], Fig. 1) to produce a pre-form for the component in a lay-up procedure, wherein a portion of each ply of composite material is heated to at least a threshold temperature of 45°C during a period of the lay-up procedure during lay-up of the plies (temperature of the fluid stream exiting the first nozzle is between 40 to 150°C which enables the composite tow to be maintained at a processing temperature, and the choice of temperature depends on the type of material, [0021]-[0022]);
wherein the heating apparatus is controlled to heat the pre-form during the lay-up by heat transfer from the side of the pre-form opposite the tool (first nozzle assembly 120 heats the side of the composite tape 114 opposite the mold 118, [0056]-[0057], Fig. 1); 
wherein a second heater configured to heat the pre-form during the lay-up procedure by heat transfer from a side of the pre-form opposite the tool (first nozzle assembly 120 heats the side of the composite tape 114 opposite the mold 118, [0056]-[0057], Fig. 1); and
wherein the heating apparatus is operated during the layup procedure during lay-up of the plies to heat the pre-form in a first heating phase in which a thickness of the pre-form is less than a threshold thickness or a number of plies is less than a threshold limit (first nozzle assembly 120 heats the side of the composite tape 114 as it is dispensed, [0056]-[0057], Fig. 1).

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

Troop does not teach an additional heater that heats the pre-form through the tool/mold.
However, Khan teaches a temperature controllable tool 12 having heater elements with a composite material 10 deposited ([0009], [0016], and [0039], Figs. 1 and 2). Khan further teaches a second heating phase in which the pre-form has a thickness greater than or equal to the threshold thickness or a number of plies greater than or equal to the threshold limit (after a stack of layers 16 have been deposited, it is necessary to consolidate the stack before adding more plies, [0042], heating elements/temperature is controlled based on the height of the impregnated substrate material which is determined by a measurement device prior to debulking [0018]-[0019], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the heater elements and temperature control as disclosed by Khan in the apparatus disclosed by Troop. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to achieve a consistent and desired profile of the end product, as suggested by Khan ([0037]).
The examiner notes that the composite tape 114 in Troop is initially heated with the nozzle assembly 120 ([0056]-[0057] of Troop) before the debulking as disclosed by Khan. Further, this combination teaches that the second heating phase (or the debulking phase disclosed by Khan) would have both the first and second heaters 
Regarding claim 2, the combination of Troop and Khan teaches all the limitations of claim 1, and Troop further teaches wherein a portion of each ply of composite material is heated using a heating apparatus, and wherein the heating apparatus is operated so that the temperature of each ply is at least the threshold temperature for at least a pre-determined de-bulk period during the lay-up procedure (the use of a heating element and nozzle assembly 120 enables the composite tow to be maintained at a processing temperature, [0020]).
Regarding claim 3, the combination of Troop and Khan teaches all the limitations of claims 1 and 2, but this combination does not explicitly specify that the temperature of each ply is no more than 60° C.
However, Troop teaches that the temperature of the composite material depends on the material being processed and needs to be high enough to ensure the material is sufficiently tacky and low enough to avoid initiating the cure process ([0020]-[0024). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized, by routine experimentation, the temperature of the composite material in the method and apparatus of Troop and Khan to obtain the desired balance between having sufficient tackiness and avoiding the cure process, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).
Regarding claims 4, 6, and 7, the combination of Troop and Khan teaches all the limitations of claims 1-3, and Khan further teaches monitoring the temperature of the pre-form during the lay-up procedure (sensor readings of operational parameters comprising any, or any combination, of temperature, displacement/position and/or applied load or pressure may be taken during operation of the tool, [0021]);
wherein the heating apparatus is controlled at least partly based on monitoring the temperature of the pre-form during the lay-up procedure (temperature is controlled according to a feedback loop, [0012]); and 
wherein the heating apparatus comprises a heater element coupled to the tool and configured to heat the tool (temperature controllable tool 12 having heater elements ([0009], [0016], and [0039], Figs. 1 and 2).
Regarding claims 8-12, the combination of Troop and Khan teaches all the limitations of claims 1-4, 6, and 7, and Troop further teaches wherein the heating apparatus comprises a non-contact heater (nozzle assembly 120 with heating element 124 heats the composite tape 114 without contacting it using a gas stream 122, [0056]-[0057], Fig. 1); 
wherein the plies of composite material are layed-up using an applicator head (dispensing assembly 110, [0055], Fig. 1), and wherein the applicator head moves relative to the non-contact heater during the layup procedure (nozzle assembly 120 is positioned rearward of the dispensing assembly 110, [0056], Fig. 1);
wherein the non-contact heater is controlled to move during the lay-up procedure based on the proximity of the applicator head to the non-contact heater (nozzle assembly 120 is positioned rearward of the dispensing assembly 110, and connected to 
wherein the non-contact heater is coupled to a proximity sensor configured to determine when the applicator head is within a threshold proximity of the non-contact heater, and wherein the non-contact heater is controlled to move based on an output of the proximity sensor (operation of actuation system may be controlled through a feedback system which is capable of altering the position of the nozzle assembly 120 relative to the dispensing assembly 110 as the tape 114 is being dispensed, [0061], Fig. 1); and 
further comprising controlling the movement of the non-contact heater based on a predetermined path of the applicator head (operation of actuation system may be controlled in a pre-programmed manner which is capable of altering the position of the nozzle assembly 120 relative to the dispensing assembly 110 as the tape 114 is being dispensed, [0061], Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Troop (EP 2623301), hereinafter Troop, and Khan (US 2014/0110875), hereinafter Khan, as applied to claims 1-4, and in further view of Zaffiro (US Patent No. 5,177,340), hereinafter Zaffiro.
Regarding claim 5, the combination of Troop and Khan teaches all the limitations of claims 1-4, but this combination does not explicitly disclose the type of sensor used to measure the temperature of the pre-form.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a pyrometer as disclosed by Zaffiro as the temperature sensor disclosed in the combination of Troop and Khan in order to have a sensor that reacts rapidly to temperature changes as suggested by Zaffiro (Col. 3, lines 62-68).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748